Title: To George Washington from John Jay, 23 July 1788
From: Jay, John
To: Washington, George



Dr Sir
Poughkeepsie [N.Y.] 23 July 1788

I wrote to you a few Days ago and inclosed a copy of certain Propositions, or mode of adoption—great objections to it being urged it was withdrawn for the present —The Convention proceeded to Day in debating on the Plan of conditional amendment. some of the anti Party moved for striking out the words on Condition and substituting the words in full confidence—it was carried 31 to 29 in the Committee—so that if nothing new should occur this State will adopt unconditionally—the Party however mean to rally their forces and endeavour to regain that Ground—It was but this Instant that I heard of a Person going to town—He waits—I can only that I am Dr Sir with the greatest Respect & Esteem your affec. & hble Servt

John Jay

